[Cite as Paul v. PNC Bank Natl. Assn., 2022-Ohio-672.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

ROGER PAUL,                                      :          APPEAL NO. C-210261
                                                            TRIAL NO. A-1902624
        Plaintiff-Appellant,                     :

  vs.                                            :                O P I N I O N.

PNC BANK, NATIONAL                               :
ASSOCIATION,

          Defendant-Appellee.                    :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 9, 2022


Aronoff, Rosen, and Hunt, LPA, and Daniel A. Perry, for Plaintiff-Appellant,

Dinsmore & Shohl, LLP, and R. Samuel Gilley, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Judge.

       {¶1}    Plaintiff-appellant Roger Paul brings this appeal to challenge the trial

court’s grant of summary judgment in favor of defendant-appellee PNC Bank,

National Association (“PNC”). For the following reasons, we overrule the three

assignments of error and affirm the judgment of the trial court.

                                Factual Background

       {¶2}    On July 15, 2005, plaintiff-appellant Roger Paul opened a safe deposit

box (“the box”) at PNC’s Symmes Township branch location. He executed a lease

agreement for the box, which listed an annual rental fee of $35. The lease was “for a

period of one year,” but also contained the following provision:

               At the expiration of this lease, it may be renewed for a further

       term of one year, and thereafter from year to year upon the same

       general terms, conditions and agreements as are herein contained and

       at the Lessor’s then current rental charge. If a renewal lease in writing

       shall not be executed, then this instrument shall of itself operate as or

       be held to be a renewal or successive renewal hereof, subject to the

       right of cancellation as herein provided.

Additionally, the lease contained a provision which authorized the annual rental fee

to be debited from Paul’s “SAV” account, beginning on July 15, 2006. PNC reserved

the right to cancel the lease after ten days written notice to Paul.

       {¶3}    Paul asserted that, upon the opening of the box, he deposited several

items in the box for safekeeping including two rings, a ten-ounce gold bar, a

survivor’s affidavit, and a Krugerrand. He averred that the first payment for the box

was made by check on July 15, 2005, and the second payment for the box was

automatically debited from his checking account on July 17, 2006. Paul claimed the


                                                2
                    OHIO FIRST DISTRICT COURT OF APPEALS



remaining annual lease payments were waived by PNC after he opened an

investment account with PNC.

       {¶4}   On March 29, 2019, Paul entered the PNC branch location to review

the contents of the box and was informed by an employee of PNC that he was not the

listed owner of the box. Additionally, he was informed that PNC had no records that

ever showed him as the owner of the box. Paul was instructed to contact the Ohio

Division of Unclaimed Funds, which informed him that it had no record of any

property belonging to him.

       {¶5}   Paul denied ever receiving notice from PNC that his lease had been

cancelled for any reason. He did not recall receiving regular account statements for

the box but claimed that he was never under the impression that he would receive

statements as PNC had represented to him that the annual fee for the box would be

waived.

                               Procedural History

       {¶6}   On May 31, 2019, Paul filed a complaint against PNC, alleging several

causes of action based on the lease and the contents of the box. On November 10,

2020, Paul moved for summary judgment, arguing that no genuine issues of material

fact existed and that he was entitled to judgment as a matter of law on his claims.

PNC moved for summary judgment on December 2, 2020, arguing that Paul’s claims

were time-barred pursuant to R.C. 1109.69(F). After holding a hearing, the trial

court granted summary judgment in PNC’s favor on March 25, 2021, finding that the

claims were time-barred by R.C. 1109.69(F). Paul timely filed his notice of appeal on

April 22, 2021. He now raises three assignments of error for our review.




                                             3
                         OHIO FIRST DISTRICT COURT OF APPEALS



                                  Law and Analysis

                                First Assignment of Error

       {¶7}    In his first assignment of error, Paul argues that the trial court erred

by granting summary judgment in favor of PNC because the trial court indicated at

the hearing that the case was not appropriate for summary judgment. Specifically,

Paul argues, “The trial court cannot, during a hearing, state that this case needed to

be decided by the trier of fact and is not ripe for summary judgment, and then a few

weeks later grant summary judgment in a manner which completely contradicts the

trial court’s record.”

       {¶8}    First, the record does not reflect that the trial court decided at the

hearing that the case was inappropriate for summary judgment. Rather, the record

reflects that the trial court questioned the parties in the middle of the hearing on why

this case was not a case that depended solely on credibility determinations, and then

counsel for PNC argued why the case was appropriate for summary judgment. At the

conclusion of the hearing, the trial court informed the parties that it was going to

review the cases discussed by the parties and then make a ruling. Thus, the trial

court did not make a definitive decision on this case during the hearing.

       {¶9}    Additionally, even if the court had decided at the hearing that this case

was inappropriate for summary judgment, the trial court was free to change its mind

before making its journal entry. See State v. Hankins, 89 Ohio App.3d 567, 569, 626

N.E.2d 965 (3d Dist.1993), citing State ex rel. Ruth v. Hoffman, 82 Ohio App. 266,

80 N.E.2d 235 (1st Dist.1947) (“Because the court has not spoken until its journal

entry is filed, a judge can change his or her mind before making a journal entry

without giving the parties grounds to appeal.”); see also State v. Brown, 3d Dist.

Allen No. 1-06-66, 2007-Ohio-1761, ¶ 3, citing State v. Scovil, 127 Ohio App.3d 505,

                                               4
                    OHIO FIRST DISTRICT COURT OF APPEALS



713 N.E.2d 452 (8th Dist.1998) (“A trial court speaks only through its journal entries

and not by oral pronouncement.”); Schenley v. Kauth, 160 Ohio St. 109, 111, 113

N.E.2d 625 (1953) (“The rule is well established in this state that a court of record

speaks only through its journal and not by oral pronouncement or a mere minute or

memorandum.” (Citation omitted.)).         Therefore, this assignment of error is

overruled.

                      Second and Third Assignments of Error

       {¶10} In his second assignment of error, Paul argues that the trial court erred

in granting summary judgment because it improperly applied R.C. 1109.69 and the

relevant case law, and improperly applied the summary-judgment standard. In his

third assignment of error, Paul argues that the trial court erred in granting summary

judgment because it improperly made an inference that the safe deposit box was

voluntarily closed. As Paul’s second and third assignments of error are interrelated,

we address them together.

       {¶11} In relevant part, R.C. 1109.69 provides:

              (A) Unless a longer record retention period is required by

       applicable federal law or regulation, each bank shall retain or preserve

       the following bank records and supporting documents for only the

       following periods of time:

                     (1) For one year:

                                          ***

                            (c) Ledger records of safe deposit accounts, after

                            date of last entry on the ledger;

                                          ***

                     (2) For six years:

                                                5
             OHIO FIRST DISTRICT COURT OF APPEALS



                                  ***

                      (f) safe deposit access tickets and correspondence

                      or documents relating to access, after their date;

                      (g) Lease or contract records relating to closed

                      safe deposit accounts, after date of closing;

                      (h) Signature cards relating to closed demand,

                      savings, or time accounts, closed safe deposit

                      accounts, and closed safekeeping accounts, after

                      date of closing;

                                  ***

       (B) The superintendent of financial institutions may designate a

retention period of either one year or six years for any record

maintained by a bank but not listed in division (A) of this section.

Records that are not listed in division (A) of this section and for which

the superintendent has not designated a retention period shall be

retained or preserved for six years from the date of completion of the

transaction to which the record relates or, if the last entry has been

transferred to a new record showing the continuation of a transaction

not yet completed, from the date of the last entry.

                                  ***

       (E) A bank may dispose of any records that have been retained

or preserved for the period set forth in division (A) and (B) of this

section.

       (F) Any action by or against a bank based on, or the

determination of which would depend on, the contents of records for

                                         6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       which a period of retention or preservation is set forth in divisions (A)

       and (B) of this section shall be brought within the time for which the

       record must be retained or preserved.

       {¶12} In Abraham v. Natl. City Bank Corp., 50 Ohio St.3d 175, 553 N.E.2d

619 (1990), the plaintiff, Abraham, opened a passbook savings account at Capital

National Bank in October 1969. Id. at 175. Two sentences at the bottom of the page

where deposits were to be recorded in the passbook instructed that the passbook be

presented when money is deposited or withdrawn and instructed that the bank must

be notified if the passbook was lost or stolen. Id. The last entry in the passbook was

dated September 30, 1972. Id. Shortly after this date, Abraham misplaced the

passbook. Id. She did not notify the bank that the passbook was lost and claimed

that she did not attempt thereafter to deposit or withdraw money without the

passbook. Id. Abraham found the passbook in 1985. Id. Capital National Bank was

acquired by BancOhio in 1973, which was acquired by National City Bank in 1984.

Id. Abraham inquired through her attorney about the status of the account at

National City Bank. Id. “National City had no internal records of the account, except

for a January 4, 1977, microfilm list of open accounts from Capital National Bank on

which Abraham’s account does not appear.” Id. National City Bank concluded that

the account was closed sometime between late 1972 and January 1977. Id. It was

verified that the money did not escheat to the state. Id.

       {¶13} Abraham filed a complaint against National City in May 1986. Id. The

trial court granted, and the court of appeals affirmed, summary judgment in favor of

National City based on former R.C. 1101.08(F), now R.C. 1109.69(F). Id. at 176. The

Ohio Supreme Court agreed. Id. at 177. The court stated:



                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



               The intent and language of R.C. 1101.08(F) are clear. A bank

       would be foolish to destroy its records after six years in reliance on

       R.C. 1101.08(E) without the assurance provided in R.C. 1101.08(F) that

       it will not thereby leave itself open to litigation without the documents

       necessary to defend itself.

               Without its internal records, National City can only speculate

       about how and by whom Abraham’s funds were removed from her

       account. Indeed the records might show that the Bank was at fault.

       Abraham contends that the passbook plus her testimony should be

       sufficient to bring her case before a jury. The problem is that the

       passbook proves only that the account existed; it does not explain how

       the funds were removed from the account. Only the internal bank

       records could explain it. Because these internal bank documents are

       crucial evidence in Abraham’s action and because without them the

       bank is unable to defend itself in this lawsuit, this is an action ‘* * * the

       determination of which would depend upon, the contents of records *

       * *’ that R.C. 1101.08(E) authorized the bank to destroy. Therefore,

       R.C. 1108.08(F) applies to the facts of this case and mandates its

       dismissal.

(Ellipses sic.) Id.

       {¶14} In Spiller v. Sky Bank-Ohio Region, 122 Ohio St.3d 279, 2009-Ohio-

2682, 910 N.E.2d 102, the plaintiff, Spiller, discovered an envelope, which contained

four certificates of deposit, while moving a dresser that belonged to her friend,

Stayrook, who had passed away several months earlier. Id. at ¶ 3. The two has been

friends since 1936. Id. at ¶ 4. Spiller was privy to Stayrook’s finances. Id. She

                                                8
                      OHIO FIRST DISTRICT COURT OF APPEALS



“knew the certificates existed and believed that Stayrook had never redeemed them.”

Id. One of the certificates, issued to Spiller and payable on death to Stayrook, was at

issue in the appeal. Id. at ¶ 5. The defendant, Sky Bank, was the successor to the

bank that originally issued the certificates. Id. at ¶ 6. Sky Bank refused to pay the

certificates when presented by Spiller. Id. Employees of Sky Bank searched but were

unable to find any open accounts or records for Spiller or Stayrook. Id. Sky Bank

had a policy which permitted customers to keep the paper certificate after redeeming

the certificate of deposit. Id. at ¶ 7. Sky Bank maintained that the certificates must

have been redeemed and the pertinent records must have been disposed of. Id.

       {¶15} Spiller sued Sky Bank. Id. at ¶ 8.1 The trial court denied Sky Bank’s

motion for summary judgment and, after a bench trial, awarded judgment in favor of

Spiller on the certificate issued solely to her. Id. at ¶ 9-10. The court of appeals

affirmed the decision of the trial court, holding that the bank was not authorized by

statute to destroy records of the certificates because the certificates renewed

automatically and thus R.C. 1109.69 did not apply to bar the suit. Id. at ¶ 11. The

Ohio Supreme Court disagreed. Id. at ¶ 12. The court stated:

               Spiller has only the original paper certificate issued in 1975 and

       her testimony to prove the existence of the deposit. Sky Bank has

       produced an all-accounts list that indicates that no such account

       existed in 1993. The absence of any record of Spiller’s account as of

       December 31, 1992, raises an inference that the account was closed at

       some time between 1975 and December 31, 1992.                Spiller cannot

       explain when, why, or how the account terminated; only the bank’s


1 The decision of the court of appeals shows that the complaint was filed on March 15, 2005.
Spiller v. Sky Bank, 3d Dist. Logan No. 8-07-03-2008-Ohio-1338, ¶ 4.

                                                 9
                     OHIO FIRST DISTRICT COURT OF APPEALS



       internal records could do that. Accordingly, this is a lawsuit ‘based on,

       or the determination of which, would depend on, the contents of

       records’ retained pursuant to R.C. 1109.69(A) or (B).

                                          ***

              Under R.C. 1109.69(A) or (B), certain records must be

       maintained for one year or six years following the closing of an account

       or date of last entry. Under either subsection, the record-retention

       period has passed in this case. The all-accounts list for 1993 indicates,

       by absence of Spiller’s name, that the account was closed on or before

       December 31, 1992. Accordingly, the bank was permitted under R.C.

       1109.69(E) to discard any records of the account on January 1, 1999, at

       the latest. Spiller’s suit is therefore time-barred by R.C. 1109.69(F).

Id. at ¶ 15, 18, citing R.C. 1109.69(F) and Abraham, 50 Ohio St.3d at 177, 553 N.E.2d

619.

       {¶16} PNC argues that Abraham and Spiller are dispositive in this case. To

be sure, the evidence presented in both cases showed key commonalities that the

Ohio Supreme Court found to be important: (1) the plaintiffs presented “stale

evidence of money deposited with a bank and testified that the money had never

been withdrawn,” (2) the defending banks “lacked any records of any such account

and provided a list of customers who had open accounts as of a date more than six

years prior to the plaintiff’s claim, and the plaintiff’s name was not on that list,” (3)

the plaintiffs did not recall receiving any correspondence from the bank regarding

the account; (4) the money did not escheat to the state as abandoned funds; and (5)

the account had no fixed termination date. (Emphasis added.) Spiller at ¶ 13.



                                                10
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} The instant case is similar to Abraham and Spiller in most regards but

distinct in one important way. Here, we do not have a list of open safe deposit

accounts as of a date more than six years prior to Paul’s claim which does not include

his name. This is significant because the list of open accounts in both cases acted as

evidence from which a permissible inference could be drawn that the account in

question in each case was closed more than six years from the time the plaintiffs

brought suit. Thus, we must determine whether PNC presented any comparable

evidence from which the trial court could properly infer that the safety deposit box

was closed more than six years prior to the filing of the present litigation, thereby

making summary judgment appropriate.

       {¶18} We hold that it did.        When moving for summary judgment, PNC

included an affidavit of Stephanie Murdock, a loss prevention advisor at PNC. In the

affidavit, Murdock averred that she was familiar with the business records regularly

kept by PNC with respect to safety deposit boxes and avowed that she was competent

and authorized to make the affidavit on behalf of PNC.           Murdock asserted that,

regarding safety deposit boxes, PNC retains and preserves the following for a period

of seven years: (1) safe deposit access tickets and correspondence or documents

relating to access, after their date; (2) lease or contract records relating to closed safe

deposit accounts, after the date of closing; and (3) signature cards relating to closed

safe deposit accounts, after date of closing. After expiration of the seven years, PNC’s

policy is to purge the records.

       {¶19} Murdock stated, “Consistent with its standard banking practices, PNC

searched its safe deposit box and escheatment records for any information regarding

the Safe Deposit Box and lease. Specifically, PNC viewed box rented reports for the

past 7 years, reviewed open and closed contracts at the branch, and contacted

                                                11
                     OHIO FIRST DISTRICT COURT OF APPEALS



escheat department.” She avowed that PNC does not have: (1) any record of Paul’s

safe deposit box lease; (2) any record that Paul renewed his safe deposit box lease

after its initial term; (3) any records regarding expiration or termination of Paul’s

safe deposit box lease; (4) any records of Paul’s payment of rental fees under the

lease; (5) any records explaining when, why, or how Paul’s lease terminated and

whether the box contained property at the time; or (6) any records explaining when,

why or how any property was removed and processed, if the box contained property

at the time of expiration or termination.

       {¶20} She further asserted the following: (1) if the lease was not renewed

after its initial term, PNC would have purged its records of closure and disposition of

the box no later than August 2014; (2) if Paul removed the contents of the box and

terminated the lease or any renewal of the lease prior to April 2012, PNC would have

purged its records prior to May 2019; (3) if PNC terminated the lease or any renewal

thereof and disposed of the contents of the box prior to April 2012, PNC would have

purged its records prior to May 2019; and (4) if Paul exchanged the box for any other

box at any point prior to April 2012, PNC would have purged its records of the same

prior to May 2019.

       {¶21} Murdock confirmed that PNC also checked its “escheat reporting

system” and digital records, dating back to 2012, to determine whether the contents

of the box had escheated to the state, and PNC had no records indicating that the

contents of the box escheated to the state. She concluded that the absence of any

records, “means that the Safe Deposit Box Lease, or any renewal thereof, expired or

was terminated at some point prior to April 2012.”

       {¶22} This evidence was sufficient for the trial court to make a permissible

inference that the safety deposit box account must have closed more than six years

                                             12
                    OHIO FIRST DISTRICT COURT OF APPEALS



prior to the complaint being filed in this action. Paul attempts to contradict this

evidence by arguing that a fee charged to his checking account in 2016 after he closed

his investment account showed that PNC charged his account for the safety deposit

box fee in 2016. However, the evidence in the record does not support this assertion.

The record contains 2016 printouts from PNC associated with Paul’s checking

account. These documents reflect two charges to his checking account. The first

charge of $20 was posted on September 20, 2016, and is described as a “calculated

service charge.” The second charge of $36 was posted on September 23, 2016, and is

described as an “OD FEE CK# 2885.” Both charges were refunded to Paul’s account

on September 23, 2016. The comment regarding the refund for the first charge

stated, “customer was not aware that he would receive a $20 [sic] in his checking

when he closed his PNCI account.” The comment regarding the refund for the

second charge stated, “customer is furious over this fee – he would not have been

overdrawn if we didn’t charge him a service fee and we charg [sic] service fee because

he closed his PNCI account.” PNC submitted a supplemental affidavit of Stephanie

Murdock to explain these documents. Murdock explained that the records “reflect

two debits and refund of the same to Plaintiff’s DDA Account * * *,” and averred that

the fees “have no relation to Plaintiff’s Safe Deposit Box Lease.” Paul did not submit

any evidence to the contrary. Thus, this evidence does not prevent an inference that

the safety deposit box account must have closed more than six years prior to the

complaint being filed.

       {¶23} We are not unsympathetic to the harsh result this statute creates.

However, as the Ohio Supreme Court recognized in Abraham, it a problem that only

the legislature can solve. Abraham, 50 Ohio St.3d at 178, 553 N.E.2d 619. And while

we are understanding of Paul’s arguments that this case presents the very concerns

                                             13
                     OHIO FIRST DISTRICT COURT OF APPEALS



discussed in the dissenting opinions in Abraham and Spiller, the majority opinions

are the controlling law, and we are bound to follow them. See, e.g., State v. Stewart,

2d Dist. Miami No. 2016-CA-13, 2017-Ohio-2785, ¶ 12. Because we find that the

determination of all of Paul’s claims would depend on the contents of records that

PNC was authorized to destroy, we hold that the trial court properly granted

summary judgment in favor of PNC as Paul’s claims were time-barred by R.C.

1109.69(F). Paul’s second and third assignments of error are overruled.

                                    Conclusion

       {¶24} Having overruled the three assignments of error, we affirm the

judgment of the trial court.

                                                                 Judgment affirmed.

MYERS, P.J., and BOCK, J., concur.

Please note:

       The court has recorded its own entry this date.




                                             14